DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1,2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa (US Patent Publication Number 2010/0046070 A1).
  	Mukawa discloses, as claimed in claim 1, a virtual-image display apparatus (See Figures 1A, 3, 5A and 10-13) , comprising: a plurality of image elements (611B-611G) configured to emit light of different wavelength bands to display an image (¶ 0164); a synthesis optical system (603) configured to synthesize the light from the image elements to form image light; and a display optical system (300) configured to allow visual recognition of a virtual image formed by the image light passing through the synthesis optical system1 (¶0162), wherein in the synthesis optical system, an intersecting axis2 of a synthesis surface for synthesizing the light from the image elements extends along a direction corresponding to a lateral direction of the formed virtual image.

    PNG
    media_image1.png
    598
    641
    media_image1.png
    Greyscale

3.
Mukawa discloses, as claimed in claim 7, wherein the image elements are self-emitting elements (¶0049 lines 7-9).
Mukawa discloses, as claimed in claim 8, wherein the image elements are organic EL elements (¶0049 lines 7-9).
Mukawa discloses, as claimed in claim 9, wherein the display optical system includes a projection optical system (151) configured to project image light passing through the synthesis optical system (152) and a light-guiding optical system (321) configured to guide image light from the projection optical system to a light emission side.
Mukawa discloses, as claimed in claim 10, wherein the image elements include a first image element (251R) configured to emit light of red-color wavelength band, a second image element (251B) configured to emit light of blue-color wavelength band, and a third image element (251G) configured to emit light of green-color wavelength band, the synthesis optical system  includes a first reflection surface (diagonal line form left corner to bottom right of 255) and a second reflection surface (second diagonal line from the opposite side) included in the synthesis surface and is configured to reflect the red-color light from the first image element (251R) and the blue-color light from the second image element (251 B) on the first reflection surface and the second reflection surface, respectively, and to transmit the green-color light from the third image element (251G) in the first reflection surface and the second reflection surface, and as for the red-color light from the first image element, and the blue-color light from the 4 (Fig. 4).

    PNG
    media_image1.png
    598
    641
    media_image1.png
    Greyscale

Mukawa discloses, as claimed in claim 11,  A virtual-image display apparatus, comprising: a first image element; a second image element; a third image element (611B-611G);
a synthesis optical system  (603)configured to synthesize light from the first image element, the second image element, and the third image element (611B-611G) to form image light; and first and second display optical systems configured to allow the image light to enter and configured to emit the image light, wherein the synthesis optical system (603) includes a first synthesis surface and a second synthesis surface for synthesizing the light from the first image element, the second image element. and the third image element, and n intersecting axis of the first synthesis surface and the second synthesis surface intersects a plane perpendicular to a first direction in which the .


    PNG
    media_image1.png
    598
    641
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US Patent Publication Number 2010/00460 A1) in view of Fukuzaki (US Patent Publication Number 2012/0313982 A1).
Mukawa fails to disclose, as claimed in claim 3, wherein in the image elements, a divergence angle of emitted light is larger in a direction of the intersecting axis than in a direction perpendicular to the intersecting axis. In a related endeavor, Fukuzaki teaches  5 .
	It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the virtual-image display, as taught by Mukawa, with the divergence angle, as taught by Fukuzaki , for the purpose of providing  of reducing color unevenness of illumination light whose intensity is increased with use of two light sources and also suppressing an uneven brightness distribution of a projected image thereby to improve its quality (¶0009).
Mukawa fails to disclose, as claimed in claim 4, wherein when the divergence angle of the light from the image elements in the direction of the intersecting axis is equal to the divergence angle of the light from the image elements in the direction perpendicular to the intersecting axis, the display optical system is configured to set an angle range at which the light from the image elements is let in to be larger in the direction of the intersecting axis than in the direction perpendicular to the intersecting axis. In a related endeavor, Fukuzaki  teaches  wherein when the divergence angle of the light from the image elements in the direction of the intersecting axis is equal to the divergence angle of the light from the image elements in the direction perpendicular to the intersecting axis, the display optical system is configured to set an angle range at which the light from the image elements is let in to be larger in the direction of the intersecting axis than in the direction perpendicular to the intersecting axis (¶ 0057)6.


Mukawa discloses, as claimed in claim 5, teaches light enter the eyes of an observer (Figure 3.) Muklawa fails to disclose wherein the display optical system is configured to allow image light having an eye ring shape in which a direction corresponding to the direction of the intersecting axis is the long axis direction to enter the eyes of an observer. In a related endeavor, Fukuzaki teaches  wherein the display optical system is configured to allow image light (220) having an eye ring shape in which a direction corresponding to the direction of the intersecting axis (C-C) is the long axis direction. 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the virtual-image display, as taught by Mukawa, with the divergence angle, as taught by Fukuzaki , for the purpose of providing  of reducing color unevenness of illumination light whose intensity is increased with use of two light sources and also suppressing an uneven brightness distribution of a projected image thereby to improve its quality (¶0009).
Mukawa  fails to disclose, as claimed in claim 6, wherein the eye ring shape is an elliptical shape in which a direction corresponding to the direction of the intersecting axis is a long axis. . In a related endeavor, Fukuzaki teaches  herein the eye ring shape is an elliptical 7 (Fig. 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the virtual-image display, as taught by Mukawa, with the divergence angle, as taught by Fukuzaki , for the purpose of providing  of reducing color unevenness of illumination light whose intensity is increased with use of two light sources and also suppressing an uneven brightness distribution of a projected image thereby to improve its quality (¶0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

22 April 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  ¶0162 teaches paths of the light beams are combined into one optical path by the dichroic prism 603, and the light beams then enter the light guide plate 121 or 321 via the collimating optical system 112 which the light guide plate 121 and 321 can be shown in figures 1A, 3, 5A which show the whole HMD device.
        2 the normal vector to the second reflection surface is considered the intersecting axis
        
        4  The light sources and the reflecting surfaces inherently determine reflection characteristics of the first reflection surface and the second reflection surface based off the positioning of the elements in relation to each other. 
        5 Fig. 3 shows elliptical light form from the prism. The elliptical light inherently a divergence angle of emitted light is larger in a direction of the intersecting axis than in a direction perpendicular to the intersecting axis because that’s the light is formed to be elliptical.
        6  Fig. 3 becomes the substantially-oval shaped illumination light” which implies that it being circular and therefore teaching the equal divergence angles.
        7 Fig. 3 shows elliptical light form from the prism. The elliptical light inherently